 



Exhibit 10.5.14
EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”) is entered into on May 25,
2006, between CALPINE CORPORATION, a Delaware corporation (the “Company”), and
Thomas N. May (“Executive”) to provide the terms and conditions for Executive’s
employment with the Company and its affiliates from time to time (together, the
“Group”). This Agreement is conditioned upon the following: (a) the approval of
the United States bankruptcy court having jurisdiction over the Company’s
reorganization under Chapter 11 of the U.S. Bankruptcy Code (the “Bankruptcy
Court”), (b) the approval of the Company’s Compensation Committee, and
(c) Executive obtains and maintains appropriate work authorization with the U.S.
Department of Homeland Security.
          The Company and Executive have agreed that Executive will be employed
by the Company and will serve as the Company’s EVP, and President CMSC, upon the
terms and conditions set forth below.
          Accordingly, and in consideration of the mutual obligations set forth
in this Agreement, which Executive and the Company agree are sufficient,
Executive and the Company agree as follows:

1   Term of Employment.

          Subject to the provisions of paragraph 4 below, Executive’s term of
employment under this Agreement (“Term of Employment”) consists of the initial
term and any subsequent term for which the Agreement is renewed. The initial
term of this Agreement (“Initial Term”) begins on May 30, 2006, and ends on
May 30, 2007. Subject to the termination provisions of paragraph 4 below,
Executive’s employment by the Company shall be automatically renewed for an
additional 12 months at the end of the Initial Term and each annual anniversary
of the end of the then-current renewal term unless either party provides written
notice to the other party no less than 90 days prior to the date of any such
scheduled renewal of its or the Executive’s intention not to renew the term of
Executive’s employment.

2   Position and Responsibilities.

          During the Term of Employment, Executive shall have the position and
responsibilities described below. Executive shall be employed as the Company’s
EVP, and President CMSC, with the general powers and authority that accompany
those positions. Executive shall report directly to the Chief Executive Officer
and shall have the duties and responsibilities that are typically performed by
an EVP, and President CMSC, as well as any other duties consistent with
Executive’s position that are assigned to Executive by the Chief Executive
Officer or the Board. Executive agrees to comply with such lawful policies of
the Company as may be adopted from time to time. Although Executive may be
reasonably required to travel from time to time for business reasons,
Executive’s principal place of employment shall be the Company’s corporate
offices wherever located.

  (a)   Executive shall devote all of his full business time and his best
efforts, skill, and attention to the Company’s business and affairs and to
promoting the Company’s best interests.  

 



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding the foregoing, nothing herein shall preclude Executive
from (i) serving on charitable organizations (subject to the approval of the
Chief Executive Officer, such approval not to be unreasonably withheld),
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs, provided that any such activities listed
in (i) and (ii) above do not interfere in more than a de minimis manner with the
proper performance of his duties and responsibilities hereunder and comply with
the limitations set forth in paragraph 5.a.

3   Compensation.

          For all of Executive’s services during the Term of Employment,
Executive shall receive the following compensation:

  (a)   Base Salary. Executive’s annual base salary shall be $500,000 (as may be
increased from time to time, the “Base Salary”). The Chief Executive Officer and
Board (or a committee thereof) will review the Base Salary at least annually and
may increase it at any time for any reason, in its sole discretion; however, it
shall have no obligation to do so.     (b)   Bonus. In addition to Executive’s
Base Salary, Executive shall be eligible to receive an annual cash performance
bonus (the “Bonus”) for each fiscal year ending during the Term of Employment
if, and to the extent that, Executive remains employed by the Company on the
last day of such fiscal year and corporate performance objectives established by
the Chief Executive Officer and the Board are achieved, as determined by the
Chief Executive Officer and the Board (or a committee thereof), in their sole
discretion. Payment of the Bonus shall be made at the same time that other
senior-level executives receive their bonuses, and no later than March 15th of
the calendar year after the calendar year in which the Bonus is earned. The
target level for Executive’s Bonus shall be established by the Board (or a
committee thereof) in their sole discretion, provided that the minimum target
level for any year shall be 100% of the Base Salary (the “Target Annual Bonus”).
 

  (i)   For the Company’s fiscal year ending December 31, 2006, Executive shall
be entitled to receive a minimum Bonus of $500,000, to be paid no later than
March 15, 2007 but no earlier than January 1, 2007.  

  (c)   Benefits. Executive shall be eligible to participate in all Company
benefit plans and programs as are generally available for its senior executives,
and Executive’s benefits shall be based on the terms of the applicable plan as
established by the Company from time to time; provided, however, that the
Executive shall not be eligible for benefits under the Calpine Corporation U.S.
Severance Program. Nothing in this Agreement shall restrict the Company’s
ability to change or terminate any or all of its employee benefit plans and
programs from time to time; nor shall anything in this Agreement prevent any
such change from affecting Executive.

2



--------------------------------------------------------------------------------



 



  (d)   Success Fee. When a plan of reorganization that is confirmed by the
Bankruptcy Court becomes effective (the “Plan Effective Date”) during
Executive’s tenure as Company’s EVP, and President CMSC, Executive shall be
eligible to receive a one-time payment of a Success Fee at the sole discretion
of the Chief Executive Officer of the Company as part of the Company’s Emergence
Incentive Plan.     (e)   Guaranteed Minimum Success Fee. Executive shall be
entitled to receive the guaranteed minimum success fee (the “Guaranteed Minimum
Success Fee”) described in this paragraph 3.e; provided, however, that this
paragraph 3.e shall not apply after the Plan Effective Date. The Guaranteed
Minimum Success Fee shall be deemed earned as of the date this Agreement is
approved by the Bankruptcy Court.

  (i)   Amount and Payment Schedule. Executive’s Guaranteed Minimum Success Fee
shall be an annual amount equal to two times his annual Base Salary as of the
earlier of (a) the date his term of employment under this Agreement terminates
or (b) the Plan Effective Date. The Guaranteed Minimum Success Fee shall be paid
to Executive on the earliest of (y) the date Executive is terminated by the
Company without Cause, and (z) the date Executive terminates his employment for
Good Reason. The Guaranteed Minimum Success Fee shall be paid ratably on the
same payment schedule that applied to Executive’s salary as of such date.    
(ii)   Timing. To the extent necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) concerning payments to specified employees, the first Guaranteed Minimum
Success Fee payment (if the Guaranteed Minimum Success Fee is paid ratably) to
Executive shall be made on the first installment date (determined under
paragraph 3.e.i, above) that is at least six months after Executive’s
termination date. The first payment shall include any installments that would
have been paid previously under paragraph 3.e.i were it not for this special
timing rule, plus interest on the delayed installments at an annual rate
(compounded monthly) equal to the federal short-term rate (as in effect under
Section 1274(d) of the Code on Executive’s termination date).

  (f)   Signing Bonus. In addition to the Base Salary, Bonus and Guaranteed
Minimum Success Fee, Executive shall be entitled to receive a one-time payment
of $500,000, payable within 15 days of the effective date of this Agreement. If
Executive resigns his employment without Good Reason or Executive’s employment
is terminated by the Company for Cause, Executive shall repay a pro rata portion
(based on the number of full calendar months remaining in the Initial Term
divided by twelve months) of the signing bonus (net of any associated income and
employment taxes) within 10 days after such resignation or termination of
employment. Within 10 days after the filing of Executive’s federal income tax
return for the year in which such repayment is made, Executive shall pay to the
Company the amount by which Executive’s federal and state income tax liability
for such year was reduced as a result of such

3



--------------------------------------------------------------------------------



 



      repayment. If Executive resigns for Good Reason, dies or becomes disabled
or if Executive’s employment is terminated by the Company without Cause,
Executive shall be entitled to retain the full amount of the signing bonus.    
(g)   Relocation. The Company shall reimburse Executive for customary and
reasonable commuting expenses from Executive’s current residence in Princeton,
NJ and temporary furnished housing and living expenses in the area in which the
Company’s headquarters is located for a period of six months from the Start
Date. In the sole discretion of the Chief Executive Officer, this initial
six-month period may be extended from time to time. Reimbursements shall be paid
monthly, on an “as incurred” basis, and in all events before March 15 of the
calendar year after the calendar year in which the applicable expenses were
incurred. Upon termination of this temporary commuting arrangement, Executive
shall be reimbursed for all reasonable transaction costs and expenses (including
any real estate brokerage fees, commissions and closing costs) and moving
expenses incurred by Executive, in each case while an employee of the Company,
in connection with relocating Executive’s spouse, dependents and personal
property and goods from Executive’s current residence to the area in which the
Company’s headquarters is located, provided that Executive provides appropriate
documentation (the “Reimbursement”). Reimbursements under this paragraph shall
be paid promptly and in all events on or before March 15 of the calendar year
after the calendar year in which the applicable expenses were incurred. In
connection with such payment, during the calendar year after the calendar year
in which the applicable expenses are incurred, the Company shall pay Executive
an additional payment in an amount such that after the actual payment by
Executive of taxes, if any, imposed in connection with the Reimbursement,
Executive retains an amount equal to the Reimbursement.

4   Termination.

  (a)   Termination of Employment.

  (i)   Termination by the Company for Cause. The Board or Chief Executive
Officer may terminate Executive’s employment for Cause at any time. “Cause”
means any of the following: (1) Executive’s breach of any material term of this
Agreement that is not corrected within 10 days after delivery of a termination
notice to Executive with respect to such breach; (2) Executive’s commission of,
or formal prosecutorial charge or indictment alleging commission of, a felony or
any crime of similar status, any crime involving fraud or any crime involving
moral turpitude (other than motor vehicle related) (it being agreed that in the
case of a crime involving moral turpitude, only to the extent such crime
materially and adversely affects the business, standing or reputation of the
Company or any other member of the Group); (3) Executive’s breach of fiduciary
duty to the Company or any other member of the Group that has any material and
adverse impact on the Company that is not corrected within 10 days after
delivery of a termination notice to Executive with respect to such breach; (4)
Executive’s misappropriation

4



--------------------------------------------------------------------------------



 



      of funds or material property of the Company or any other member of the
Group; (5) Executive’s refusal to follow the lawful directives of the Chief
Executive Officer or Board without a materially valid business justification
that is not corrected within 10 days after delivery of a termination notice to
Executive with respect to such refusal; (6) Executive’s fraud related to the
Company; (7) Executive’s material dishonesty, disloyalty, gross negligence or
willful misconduct, where such dishonesty, disloyalty, gross negligence or
willful misconduct is reasonably likely to result, in substantial and material
damage to the Company or any other member of the Group; (8) Executive’s willful
and material violation of any of the Company’s Code of Conduct or employment
policies; or (9) Executive’s material violation of any federal, state or local
laws that could result in a direct or indirect financial loss to the Company or
any other member of the Group or damage the reputation of the Company or any
other member of the Group.         For this definition, no act or omission by
the Executive will be “willful” unless it is made by him in bad faith or without
a reasonable belief that Executive’s act or omission was in the best interests
of the Company or the Group. Any act, or failure to act, based upon the advice
of counsel to the Company or any member of the Group shall be presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company and the Group.     (ii)   Termination by the Company
without Cause. The Company may terminate Executive’s employment under this
Agreement without Cause upon at least 20 days’ prior written notice to
Executive.     (iii)   Death or Disability. Executive’s employment by the
Company will immediately terminate upon Executive’s death and at the option of
either Executive or the Company, exercisable upon written notice to the other
party, may terminate upon the Executive’s Disability. For purposes of this
Agreement, “Disability” will occur if (A) Executive becomes eligible for
benefits under a long-term disability policy provided by the Company, if any, or
(B) Executive has become unable, due to physical or mental illness or
incapacity, to substantially perform the essential duties of Executive’s
employment with reasonable accommodation for a period of 90 days or an aggregate
of 180 days during any consecutive 12 month period, as determined by an
independent physician approved by the Company and Executive.     (iv)  
Termination by Executive for Good Reason. Executive may terminate his employment
for Good Reason at any time. “Good Reason” shall mean the occurrence, during the
Term of Employment, of any of the following actions or failures to act, but in
each case only if it is not consented to by Executive in writing: (A) a material
adverse change in Executive’s duties, reporting responsibilities, titles or
elected or

5



--------------------------------------------------------------------------------



 



      appointed offices as in effect immediately prior to the effective date of
such change; (B) any reduction or failure to pay when due the Executive’s Base
Salary or Bonus earned; (C) the Company’s failure to renew this Agreement;
(D) the Company’s breach of any material term of this Agreement that is not
corrected within 10 days after delivery of a notice to the Company with respect
to such breach or (E) the failure of the Company to obtain the assumption in
writing of this Agreement by any successor to or an acquirer of all or
substantially all of the assets of the Company on or prior to a merger,
consolidation, sale or similar transaction. For purposes of this definition,
none of the actions described in clauses (A) through (E) above shall constitute
“Good Reason” with respect to Executive if it was an isolated and inadvertent
action not taken in bad faith by the Company and if it is remedied by the
Company within 10 days after receipt of written notice thereof given by
Executive.     (v)   Termination by Executive without Good Reason. Executive may
terminate his employment under this Agreement without Good Reason upon at least
20 days’ prior written notice to the Company.

  (b)   Consequences of Termination of Employment.

  (i)   Termination by the Company without Cause or by Executive for Good Reason
before the Plan Effective Date. Executive shall receive the benefits described
in this paragraph 4.b (excluding the severance benefits set forth in paragraphs
4.b.ii.1 and 4.b.ii.2) if the Company terminates Executive’s employment without
Cause (under paragraph 4.a.ii) at any time during the Term of Employment or if
Executive terminates his employment at any time during the Term of Employment
for Good Reason (under paragraph 4.a.iv) prior to the Plan Effective Date. For a
period of one year following the date of termination of Executive’s employment
from the Company, the Company shall at its sole cost and expense (but
disregarding any individual tax liability of Executive), and at the election of
COBRA by Executive, provide Executive (and his spouse and eligible dependents)
with group health benefits substantially similar to those benefits that
Executive (and his spouse and eligible dependents) were receiving immediately
before his termination (which may at the Company’s election be pursuant to
reimbursement of the applicable COBRA premium). Such coverage shall be provided
to Executive as COBRA benefits and shall terminate prior to the end of the
one-year period if Executive, his spouse or eligible dependents are no longer
eligible for COBRA coverage. To the extent possible, the benefits under this
section 4.b.i.1 shall be made in a manner that is tax efficient for the
Executive so long as there is no adverse tax consequences to the Company.    
(ii)   Termination by the Company without Cause or by Executive for Good Reason
after the Plan Effective Date. Executive shall receive

6



--------------------------------------------------------------------------------



 



      the benefits described in this paragraph 4.b.ii (including the benefits
set forth in paragraph 4.b.i.) if the Company terminates Executive’s employment
without Cause (under paragraph 4.a.ii) at any time during the Term of Employment
or if Executive terminates his employment at any time during the Term of
Employment for Good Reason (under paragraph 4.a.iv) after the Plan Effective
Date. If Executive receives the benefits set forth in this paragraph 4.b.ii,
Executive shall not be eligible for severance benefits from any other plan,
program or policy of the Company then in effect.

  1.   Amount and Payment Schedule. Executive’s severance benefit (in addition
to the other payments specifically contemplated in this Agreement) shall be an
annual amount equal to two times his annual Base Salary as of the date his
employment terminates. Subject to the timing rule described in paragraph
4.b.ii.2 below, the severance benefit shall be paid ratably on the same payment
schedule that applied to Executive’s salary at the time of his termination.    
2.   Timing. To the extent necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) concerning payments to specified employees, the first severance payment
to Executive shall be made on the first installment date (determined under
paragraph 4.b.ii.1 above) that is at least six months after Executive’s
termination date. The first payment shall include any installments that would
have been paid previously under paragraph 4.b.ii.1 were it not for this special
timing rule, plus interest on the delayed installments at an annual rate
(compounded monthly) equal to the federal short-term rate (as in effect under
Section 1274(d) of the Code on Executive’s termination date).

  (iii)   Death or Disability. In the event of termination of Executive’s
employment due to death or Disability (under paragraph 4.a.iii), Executive shall
be entitled to receive (in addition to any other payments specifically
contemplated in this Agreement) a pro rata portion of his Target Annual Bonus
for the portion of the calendar year before the date of termination of
employment, as promptly as practicable and in any event payable on or before
March 15th of the calendar year after the calendar year in which such
termination of employment occurs; but Executive shall not be eligible to receive
any other severance benefit under this paragraph 4. Executive’s eligibility (if
any) to receive a severance or retirement benefit under any other severance or
retirement plan or program maintained by the Company shall be determined by the
terms of that plan or program as in effect on Executive’s termination date.

7



--------------------------------------------------------------------------------



 



  (iv)   Termination for Cause or Voluntary Termination. If the Company
terminates Executive’s employment for Cause (under paragraph 4.a.i), or if
Executive terminates his employment without Good Reason (under paragraph 4.a.v),
Executive shall receive accrued but unpaid base salary earned only through
Executive’s termination date, and shall not be eligible to receive any severance
benefit under this paragraph 4.b. Executive’s eligibility (if any) to receive a
severance or retirement benefit under any other severance or retirement plan or
program maintained by the Company shall be determined by the terms of that plan
or program as in effect on Executive’s termination date. The foregoing shall not
limit the remedies available to the Group, at law or in equity, for any loss or
other injury caused directly or indirectly by Executive.     (v)   Release. The
Company will not be required to make the payments stated in this paragraph 4
unless the Executive executes and delivers to the Company an agreement releasing
from all liability (other than Executive’s rights under this Agreement and any
indemnification arrangement of the Company with respect to Executive) the Group
and any of their respective past or present directors, officers, employees,
shareholders, controlling persons or agents of the Group. No payment will be
made until the period for revocation of the release has ended and unless
Executive has not revoked the release.

5   Restrictive Covenants.

  (a)   Non-Competition. During the time Executive is employed by the Company
and for 12 months thereafter, Executive shall not directly or indirectly manage,
operate, participate in, be employed by, perform consulting services for, or
otherwise be connected with NRG Energy, Inc., Mirant Corporation, Reliant
Energy, Dynegy Inc., Edison Mission Energy/Edison International, Constellation
Energy Group, Inc. (FPL Group, Inc.) and Pacific Gas & Electric Company (each a
“Competitive Enterprise”); nor shall Executive receive compensation from any
other company or business during the time Executive is employed with the Company
unless the arrangement giving rise to such compensation has been (i) disclosed
to and approved by the Chief Executive Officer and the Board in advance or
(ii) is otherwise permitted by the terms of this Agreement. Executive may invest
in any Competitive Enterprise, provided that Executive and Executive’s immediate
family members (as defined in Section 1361(c)(B) of the Code) do not own
collectively more than one percent of the voting securities of any such entity
at any time. If Executive is terminated without cause or leaves for good reason,
Executive may reduce this non-compete provision from 12 months to as short as
6 months by repaying a pro rata portion of the Guaranteed Minimum Success Fee
(net of any associate income and employment taxes) or

8



--------------------------------------------------------------------------------



 



      any severance benefits, if applicable, prior to operating, participating
in, being employed by or performing consulting services for the above referenced
competitive enterprises. Within 10 days after the filing of Executive’s federal
income tax return for the year in which such repayment is made, Executive shall
pay to the Company the amount by which Executive’s federal and state income tax
liability for such year was reduced as a result of such repayment.     (b)   Use
and Disclosure of Proprietary Information.

  (i)   Definition of Proprietary Information. “Proprietary Information” means
confidential or proprietary information, knowledge or data concerning (1) the
Group’s businesses, strategies, operations, financial affairs, organizational
matters, personnel matters, budgets, business plans, marketing plans, studies,
policies, procedures, products, ideas, processes, software systems, trade
secrets and technical know-how, (2) any other matter relating to the Group,
(3) any matter relating to clients of the Group or other third parties having
relationships with the Group and (4) any confidential information from which the
Group derives business advantage or economic value. Proprietary Information
includes (A) the names, addresses, phone numbers and buying habits and
preferences and other information concerning clients and prospective clients of
the Group, and (B) information and materials concerning the personal affairs of
employees of the Group. In addition, Proprietary Information may include
information furnished to Executive orally or in writing (whatever the form or
storage medium) or gathered by inspection, in each case before or after the date
of this Agreement. Proprietary Information does not include information (X) that
was or becomes generally available to Executive on a non-confidential basis, if
the source of this information was not reasonably known to Executive to be bound
by a duty of confidentiality, (Y) that was or becomes generally available to the
public, other than as a result of a disclosure by Executive, directly or
indirectly, or (Z) that Executive can establish was independently developed by
Executive without reference to Proprietary Information.     (ii)  
Acknowledgements. Executive acknowledges that he will obtain or create
Proprietary Information in the course of Executive’s involvement in the Group’s
activities and may already have Proprietary Information. Executive agrees that
the Proprietary Information is the exclusive property of the Group. In addition,
nothing in this Agreement will operate to weaken or waive any rights the Group
may have under statutory or common law, or any other agreement, to the
prohibition of unfair competition or the protection of trade secrets,
confidential business information and other confidential information.  

9



--------------------------------------------------------------------------------



 



  (iii)   During Employment. Executive will use and disclose Proprietary
Information only for the Group’s benefit and in accordance with any restrictions
placed on its use or disclosure by the Group.     (iv)   Post-Employment. After
the termination of Executive’s employment, Executive will not use or disclose
any Proprietary Information for any purpose. For the avoidance of doubt, but
without limitation of the foregoing, after termination of Executive’s
employment, Executive will not directly or indirectly use Proprietary
Information from which the Group derives business advantage or economic benefit
to solicit, impair or interfere with, or attempt to solicit, impair or interfere
with, any person or entity, who, at the time of the termination of Executive’s
employment, is then a customer, vendor or business relationship of the Group (or
who Executive knew was a potential customer, vendor or business relationship of
the Company within the six months prior to the termination of Executive’s
Employment).

  (c)   Non-Solicitation of Employees. During the Term of Employment and for an
18 month period after termination of Executive’s employment, Executive will not
directly or indirectly solicit or attempt to solicit anyone who, at the time of
the termination of Executive’s employment, is then an employee of the Group (or
who was an employee of the Group within the six months prior to the termination
of Executive’s Employment) to resign from the Group or to apply for or accept
employment with any company or other enterprise.     (d)   Non-Disparagement.
During and after Executive’s employment with the Company, the parties mutually
covenant and agree that neither will directly or indirectly disparage the other,
or make or solicit any comments, statements, or the like to any clients,
competitors, suppliers, employees or former employees of the Company, the press,
other media, or others that may be considered derogatory or detrimental to the
good name or business reputation of the other party. Nothing herein shall be
deemed to constrain either party’s cooperation in any Board authorized
investigation or governmental action. In the event of Executive’s termination or
the non-renewal of this Agreement, Executive and Company shall agree on any
press release relating to such termination or non-renewal and the Company and
Executive shall not publicly discuss or comment on Executive’s termination or
non-renewal in any manner other than as mutually agreed in the press release.

6   Employment Taxes. All payments and other compensation under this Agreement
shall be subject to withholding of the applicable income and employment taxes.  
7   Nonduplication of Benefits. No term or other provision of this Agreement may
be interpreted to require the Company to duplicate any payment or other
compensation that Executive is already entitled to receive under a compensation
or benefit plan, program, or other arrangement maintained by the Company.   8  
Indemnification. To the fullest extent permitted by applicable law, the Company
shall provide indemnification for Executive under its Articles of Incorporation
and Bylaws.

10



--------------------------------------------------------------------------------



 



    Executive shall be covered by the Company’s standard indemnification
agreement and by any director’s and officer’s liability insurance policy
maintained by the Company.   9   Successors. Any successor to the Company or to
all or substantially all of the Company’s business and/or assets (whether a
direct or indirect successor, and whether by purchase, lease, merger,
consolidation, liquidation, or otherwise) shall assume the obligations under
this Agreement. In case of any succession, the term “Company” shall refer to the
successor. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.   10   No Third-Party Beneficiaries.
Except as provided in paragraph 9 above, nothing in this Agreement may confer
upon any person or entity not a party to this Agreement any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement.   11   No
Duty to Mitigate. Executive shall not be required to seek new employment or
otherwise to mitigate the payments contemplated by this Agreement. The payments
contemplated by this Agreement shall not be reduced by earnings that Executive
may receive from any other source; provided, however, that COBRA payments may
cease in accordance with the provisions of this Agreement.   12   Notice.
Notices and other communications between the parties to this Agreement shall be
delivered in writing and shall be deemed to have been given when personally
delivered or on the third business day after mailing by U.S. registered or
certified mail, return receipt requested and postage prepaid.

  (a)   Notices and other communications to Executive shall be addressed to
Executive, at the most recent home address that he provided in writing to the
Company.     (b)   Notices and other communications to the Company shall be
addressed to the Company’s corporate headquarters, to the attention of the
Company’s Secretary.

13   Waiver and Amendments. No provision of this Agreement may be modified,
waived, or discharged, unless the modification, waiver, or discharge is agreed
to in writing signed by Executive and by an authorized representative of the
Company (other than Executive). Unless specifically characterized as a
continuing waiver, no waiver of a condition or provision at anyone time may be
considered a waiver of the same provision or condition (or any different
provision or condition) at any other time.   14   Costs. The prevailing party in
any dispute or disagreement relating to this Agreement and/or any obligations
under this Agreement shall be entitled to recover from the other party any
expenses, including reasonable attorney’s fees, incurred by the prevailing party
as a result of, or in connection with, any such dispute or disagreement.
Notwithstanding anything to the contrary, the obligation under this Section
shall survive any termination of this Agreement or Executive’s termination of
employment.   15   Ability to Enter this Agreement. Executive represents and
warrants that neither the execution and delivery of this Agreement nor the
performance of Executive’s services

11



--------------------------------------------------------------------------------



 



      hereunder will conflict with, or result in a breach of any employment or
other agreement to which Executive is a party or by which Executive might be
bound or affected. Executive further represents and warrants that Executive has
full right, power, and authority to enter into and carry out the provisions of
this Agreement.   16   Remedy at Law Inadequate. Executive acknowledges that a
remedy at law for any breach or attempted breach of the covenants described in
paragraph 5 of this Agreement will be inadequate and agrees that the Group shall
be entitled to specific performance and injunctive and other equitable relief in
the case of any such breach or attempted breach.   17   American Jobs Creation
Act of 2004. This Agreement shall be construed, administered and interpreted in
accordance with a good-faith interpretation of Section 409A of the Code and
Section 885 of the American Jobs Creation Act of 2004. If the Company or
Executive determines that any provision of this Agreement is or might be
inconsistent with such provisions (including any administrative guidance issued
thereunder), the parties shall make their best efforts in good faith to agree to
such amendments to this Agreement as may be necessary or appropriate to comply
with such provisions.   18   Choice of Law. This Agreement (including its
validity, interpretation, construction, and performance) shall be governed by
the laws of the State of New York, without regard to any concerning conflicts or
choice of law that might otherwise refer construction or interpretation to the
substantive law of another jurisdiction.   19   Section Headings. All headings
in this Agreement are inserted for convenience only. Headings do not constitute
a part of the Agreement and may not affect the meaning or interpretation of any
term or other provision of this Agreement.   20   Severability and Reformation.
Each substantive provision of this Agreement is a separate agreement,
independently supported by good and adequate consideration, and is severable
from the other provisions of the Agreement. If a court of competent jurisdiction
determines that any term or provision of this Agreement is unenforceable, then
the other terms and provisions of this Agreement shall remain in full force and
effect, and the unenforceable terms or provisions shall be equitably modified to
the extent necessary to achieve the underlying purpose in an enforceable way.

21   Whole Agreement. This Agreement reflects the entire understanding and
agreement between the Company and Executive regarding Executive’s employment.
This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings, and agreements, whether oral or written,
relating to Executive’s employment with the Company. The respective rights and
obligations of the parties to this Agreement shall survive the termination of
Executive’s employment to the extent necessary to give such rights and
obligations their intended effect.   22   Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute a single instrument.

* * *

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
on May 25, 2006.
CALPINE CORPORATION:

                 
By
  /s/ R.P. May          
 
             
Its 
  CEO        
 
             
 
             
 
           

EXECUTIVE:

               

/s/ Thomas N. May        
 
         
 
Thomas N. May        

13